DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 6,382,720) (“Franklin”) in view of Huebner et al. (US 9,327,629) (“Huebner”).  Franklin discloses a protective cover assembly for an automobile seat, comprising: a cover pad (fig. 1: 34) for an automobile seat contoured to fit the automobile seat, the cover pad comprising a top layer, a bottom layer, a top end, and a bottom end,); a dispenser (fig. 2: 10) attached to the automobile seat (fig. 1) and configured to store and dispense the cover pad, the dispenser comprising a slit configured to allow an user to retrieve and deploy the cover pad (fig. 2: 58 extends from a slit); and an attachment mechanism to attach the dispenser to the automobile seat (fig. 3: 44).
Franklin does not teach wherein the cover pad further comprising an opening for an automobile seat headrest.  However, Huebner teaches a cover pad for an automobile seat having an opening for the headrest (Huebner, fig. 2: shown above 101).  It would have been 
As concerns claim 2, Franklin, as modified, teaches wherein the attachment mechanism comprises hooks (fig. 3 shows attachment mechanism 44 having a hook for mounting under the vehicle seat).
As concerns claim 5, Franklin, as modified teaches wherein the cover pad is made of a biodegradable material (Col. 4, lines 28-29: the cover may be made of paper). 
As concerns claim 7, Franklin, as modified, teaches wherein the cover pad is configured to have foldable side wings (Franklin, cover portion adjacent 52).
As concerns claim 10, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, as a normal and logical use of the apparatus taught by Franklin in view of Huebner in regard to claim 1, to perform the method steps of claim 10 in order to provide a cover on a vehicle seat. 
As concerns claim 12, Franklin, as modified, teaches unfolding the cover pad along one or more foldable side wings (Franklin, fig. 5).
As concerns claim 13, Franklin, as modified, teaches wherein the attachment mechanism comprises hooks (fig. 3 shows attachment mechanism 44 having a hook for mounting under the vehicle seat).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US 1,062,931) in view of Overton (US 7,832,037).  Salmon teaches forming a hollow cylindrical base tube (fig. 2: A); forming one or more slits in the hollow cylindrical base tube (fig. 2: B), the one or more slits configured to allow an user to retrieve and deploy a cover pad for an automobile seat (the slits allow a cover pad to be deployed which may be used on an automobile seat); attaching end caps to both ends of the hollow cylindrical base tube (fig. 3: D);

However, Overton teaches attaching one or more guides (fig. 2A: 12) to a cover pad dispenser, the one or more guides configured to allow straps to pass through them, the straps and guides forming an attachment mechanism to attach the cover pad dispenser to the automobile seat.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide guides on the dispenser in order to allow straps to pass through them for easier attachment and removal of the dispenser on an automobile seat. 
Further, providing upholstery or coverings to objects, in particular accessories to vehicle seat, is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to cover the dispenser and end caps with one or more layers of material in order to provide the desired aesthetic or maintain continuity of the cover on the outside of the seat. 
As concerns claim 16, Salmon, as modified, does not teach the material from which the hollow cylindrical tube is constructed.  However, plastic is considered old and well known in the art for constructing vehicle seats and their accessories.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use a plastic tube in order to provide the desired weight, strength and durability for the tube. 
As concerns claim 17, Salmon, as modified, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use leather or faux-leather as a covering layer for the dispenser as this is considered old and well known in the art as vehicle seat upholstery.
As concerns claims 18-20, Salmon, as modified, does not expressly teach the means by which guides, covering or caps are attached, however, gluing is considered old and well known in the art as an attachment means.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 6,382,720) (“Franklin”) in view of Huebner et al. (US 9,327,629) (“Huebner”) and further in view of Struble et al. (US 2,497,698) (“Struble”).  As concerns claims 3 and 14, Franklin, as modified, does not teach an anti-slip band disposed along a width of the cover pad.  However, Struble teaches an anti-slip band for a vehicle seat cover pad (fig. 4: 25).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide an anti-slip band in order to assist in holding the cover pad in place. 

Allowable Subject Matter
Claims, 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art references of Franklin, Huebner, Struble, Salmon, Overton and Lacey (US 2016/0016496) fail to teach a cover pad with perforated edges at the top and bottom end to detach from a second pad cover (claims 4 and 10), a dispenser for a cover pad for an automobile seat having an opening for an automobile headrest, wherein the dispenser is attached to the vehicle seat and has a slit for deploying the cushion pad held closed by a Velcro attachment (claim 6); a dispenser for a cover pad for an automobile seat having an opening for an automobile headrest, wherein the dispenser is attached to the vehicle seat and comprises a hollow cylindrical tube with caps at both ends of the tube and the tube and caps being covered by one or more layers of material (claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636